Citation Nr: 1136527	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-23 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke, including as due to a service-connected anxiety disorder.

2.  Entitlement to service connection for hypertension, including as due to a service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from August 1966 to July 1969.  He also served in the Illinois Army National Guard (ANG) from January 1983 to January 1991 and from July 1991 to March 1999.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied the Veteran's claims for service connection for posttraumatic stress disorder (PTSD), hypertension, and residuals of a stroke.

The Veteran was scheduled for a hearing at the RO before a Veterans Law Judge in May 2009 but failed to appear and did not request that the hearing be rescheduled.  The duty to assist requirements were met.  No additional action in this regard is needed.

In an August 2009 decision, the Board denied the Veteran's claim for service connection for PTSD and remanded his remaining claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately another remand is needed in the Veteran's case prior to appellate consideration of his claims.

First, in its August 2009 remand, the Board directed that the Veteran be afforded a VA cardiology examination to determine if he had a congenital heart abnormality and, if, so, the likelihood that there was superimposed injury or disease in connection with such abnormality and whether such congenital disease existed prior to service and was not aggravated by service.  In response, in a March 2010 VA examination report, a VA cardiologist concluded that there was no history of a congenital heart disease and no clinical or echogardiographic evidence for a congenital heart disease or any other heart disease at present.

In the 2009 remand, the Board further directed the VA examiner that, if the Veteran's heart was found to be normal at service enlistment, was it at least as likely as not that his heart disorder (including hypertension) and stroke residuals had their onset in service.  

In a February 2011 Addendum, the VA examiner noted his review of the Veteran's medical records, including those from St. Anthony' Hospital that showed he sustained a cerebrovascular accident (CVA) in February 2000.  It was noted that a computed tomography (CT) of the Veteran's brain showed that there was a basal ganglia bleed extending into the left side of the ventricles.  According to the VA examiner, the Veteran's CVA "was due to a bleed and NOT to an emboli as originally presumed".  The Veteran's electrocardiograms (EKGs) and stress tests of 1992 and 1995 were all normal.  (In March 2010, the VA examiner said that the very minimal abnormality seen in the May 1992 echocardiogram may have been a misinterpretation of the echo findings).  The VA examiner said that a report of an echocardiogram showed that it was normal with the exception of a "'possible' mild hypokinesia of the inferior wall but it appears that this was more a speculation than a diagnostic certainty".  However, the VA examiner's response does not directly answer the Board's question.

In 2009, the Board also requested that the VA examiner comment on whether it was at least as likely as not that the Veteran's service-connected anxiety disorder caused or worsened his hypertension and/or stroke residuals disorder.  If so, to the extent possible, the examiner was requested to indicate the approximate degree of disability or baseline (e.g. mild, moderate, severe before the onset of the aggravation.  

In the February 2011 Addendum, the VA examiner stated that it was also at least as likely as not that the Veteran's service connected anxiety might have worsened his hypertension but would not have influenced the sequelae or residuals of stroke disorder.  But, in a March 2011 Addendum, the VA examiner explained that he had not seen the Veteran at "baseline levels", witnessed or examined his anxiety over the years, and had not checked his blood pressure over the years.  It was only speculative on the examiner's part to assume that the (service-connected) anxiety could have influenced his hypertension.  The March 2011 VA examiner's opinion is speculative and thereby insufficient to either establish the lack of a nexus between the Veteran's in-service injury, or to determine the degree of aggravation of a non-service-connected disability caused by a service- connected disability, if any.  See Jones v. Shinseki, 23 Vet. App. 382, 387-88 (2010), citing McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, in the August 2009 remand, the Board directed the RO/AMC to contact the National Personnel Records Center (NPRC) and any other appropriate agency to obtain "the specific dates" of the Veteran's active duty, active duty for training (ADUTRA) and inactive duty for training (INADUTRA).  In a January 2010 response to the RO's inquiry, the NPRC said that the Veteran served on active duty from August 1966 to July 1969 and his inactive reserve time commenced July 31, 1969 until August 7, 1972.  However, it is unclear if this response considered the Veteran's Illinois ANG service from January 1983 to January 1991 and from July 1991 to March 1999.  Further inquiry is needed to obtain the specific dates of the Veteran's ADUTRA and INADUTA while in the IL ANG.

Accordingly, the case is REMANDED for the following action:

1. Contact the HHC 2/129 INF, IL Army National Guard Joliet, IL 60405 (regarding the Veteran's service from January 4, 1983 to January 3, 1991), the HHD 634th FSB, IL Army National Guard, Sullivan, IL 61951-0558 (regarding the Veteran's service from July 11, 1991 to March 12, 1999), the Army Guard Records Office, Crd PERSCOM, ARPCRSD, #1 Reserve Way, St. Louis, MO 63132-5200, and any other appropriate state and federal agency, and request the specific dates-not retirement points-for the Veteran's periods of active and inactive duty for training in the IL ANG. 

2. The RO/AMC should also contact the Defense Finance and Accounting Service (DFAS).  The RO/AMC should address its inquiries to DFAS, US Military Retirement Pay, PO Box 7130, London, Kentucky 40742- 7130.  Each of the agencies/units/organizations contacted should be asked to confirm and provide the following information:

a. The appellant's periods of active duty service.

b. The specific dates-not retirement points-for all the appellant's periods of active and inactive duty for training in the Illinois Army National Guard from January 4, 1983 to January 3, 1991 and from July 11, 1991 to March 12, 1999.

c. The dates in which the appellant was paid for inactive duty for training service while in the Illinois Army National Guard.  To the extent possible, a recordation of, or copies, of the appellant's Leave and Earning Statements should be obtained and included in the claims folder for review.

d. If the appellant performed inactive duty for training and did not receive compensation for that training, the organization should note that also.  If the appellant did not receive compensation for his training, but did perform said training, the dates of that training should be noted.

If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file and the Veteran and his representative so notified in writing.

3. After completing the above-noted requests, schedule the Veteran for an appropriate VA cardiology examination performed by a physician with expertise to determine the nature and etiology of his hypertension/stroke residuals disorders.  The claims files should be made available to the examiner in connection with the examination.  All indicated tests and studies should be performed and all clinical findings should be reported in detail.

a. If the Veteran's heart was found to be normal at service enlistment, is it at least as likely as not (a 50 percent or higher degree of probability) that his heart disorder (including hypertension) and stroke residuals had their onset in service.

b. For any heart disability, including hypertension and/or stroke residuals, found, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it is proximately due to or the result of a service-connected anxiety disorder.  If not, is it at least as likely as not aggravated by service-connected anxiety disorder?  If aggravated, what permanent, measurable increase in current foot pathology is attributable to the service-connected anxiety disorder?  All opinions and conclusions expressed must be supported by a complete rationale in a report.

4. After completion of the above, the RO/AMC should review the expanded record and determine if any of the benefits sought can be granted.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


